Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 1 of 36 PageID: 10098




  QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Thomas D. Pease (NJ Bar No. 055421994)
     Peter Calamari (pro hac vice)
        51 Madison Avenue, 22nd Floor
        New York, NY 10010
        (212) 849-7000 (Phone)
     Ethan C. Glass (pro hac vice)
     Michael D. Bonanno (pro hac vice)
        1300 I Street NW, Washington, DC 20005
        (202) 538-8000 (Phone)
  Attorneys for Plaintiff RareGen, LLC

  ALSTON & BIRD LLP
    Jenny Kramer (NJ Bar No. 014372001)
       90 Park Avenue 15th Floor
       New York, NY 10016
       (212) 210-9400 (Phone)
    Michael P. Kenny (pro hac vice)
    Matthew D. Kent (pro hac vice)
    Allison S. Thompson (pro hac vice)
    Jonathan D. Parente (pro hac vice)
       1201 West Peachtree Street, Suite 4900
       Atlanta, GA 30309
       (404) 881-7000 (Phone)

  Attorneys for Plaintiff Sandoz Inc.

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

   Sandoz Inc. and RareGen, LLC
                                           Case No. 19-cv-10170-BRM-LHG
               Plaintiffs,

         v.                                FIRST AMENDED COMPLAINT

   United Therapeutics Corporation and     JURY TRIAL DEMANDED
   Smiths Medical ASD, Inc.

               Defendants.
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 2 of 36 PageID: 10099




                                    INTRODUCTION

        1.     Defendants United Therapeutics Corporation (“United Therapeutics”)

  and Smiths Medical ASD, Inc. (“Smiths”), in violation of the Sherman Act, are

  unlawfully impeding competition from a new generic drug that treats pulmonary

  arterial hypertension (“PAH”).

        2.     PAH is a life-threatening disease that causes high blood pressure in the

  arteries that run from the heart to the lungs. Many PAH patients need medical

  devices that are manufactured by Smiths (single-use cartridges that are specifically

  designed for the infusion pumps manufactured by Smiths) to receive subcutaneous

  injections of a life-saving drug called treprostinil.

        3.     Plaintiffs Sandoz Inc. (“Sandoz”) and RareGen, LLC (“RareGen”)

  recently introduced the first generic form of treprostinil that can be administered

  through subcutaneous injections.

        4.     In an effort to thwart the launch of that product and to maintain higher

  prices, Defendants placed artificial restrictions on Smiths’ cartridges to ensure they

  can only be used to administer injections of the brand-name treprostinil drug

  supplied by United Therapeutics, which is called Remodulin ®. Defendants have

  instructed the pharmacies dispensing treprostinil that they are prohibited from

  purchasing or dispensing Smiths’ cartridges for use with generic treprostinil. And

  Smiths has committed to sell its entire supply of cartridges to United Therapeutics


                                              1
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 3 of 36 PageID: 10100




  (or other purchasers that are specifically approved by United Therapeutics).

        5.     Defendants’ anticompetitive conduct has allowed them to control

  access to treprostinil for subcutaneous injections and enabled them to maintain

  higher prices for that critical treatment.

        6.     The anticompetitive restrictions imposed by Defendants have no public

  benefit or medical justification—they merely protect United Therapeutics’ bottom

  line. During the last three calendar years, Remodulin ® generated $587.0 million,

  $599.0 million, and $670.9 million in net product sales for United Therapeutics,

  which represented more than 35% of the company’s total revenues in each of those

  years. Absent Defendants’ anticompetitive conduct, that entire franchise would now

  be under attack by Plaintiffs’ generic alternative, which is substantially cheaper than

  Remodulin®.

        7.     Sandoz and RareGen bring this action under federal and state law to:

  (1) enjoin Defendants from denying PAH patients access to the cartridges they need

  to receive subcutaneous injections of generic treprostinil; and (2) obtain relief for

  the injuries they have suffered as a result of Defendants’ anticompetitive conduct.

        8.     Sandoz also brings a separate claim to secure the benefit of its bargain

  under a 2015 Settlement Agreement between United Therapeutics and Sandoz. In

  violation of clear contractual promises, United Therapeutics carried out a scheme to

  prevent, delay, and limit the launch, sale, and use of generic treprostinil—exactly


                                               2
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 4 of 36 PageID: 10101




  what United Therapeutics agreed it would not do. By taking calculated steps that

  restricted and interfered with the launch of Sandoz’ competing generic, United

  Therapeutics breached the terms of the Settlement Agreement causing substantial

  injury to Sandoz.

                                     THE PARTIES

        9.     Plaintiff Sandoz sells generic and biosimilar medicines. Sandoz is

  committed to playing a leading role in providing patients with access to affordable

  medications. Sandoz is incorporated under Colorado law and maintains its principal

  place of business at 100 College Road West, Princeton, New Jersey.

        10.    Plaintiff   RareGen     provides   strategic,   commercialization,     and

  promotional support for rare disease treatments. RareGen has partnered with Sandoz

  to launch the first generic version of treprostinil injections for the treatment of PAH.

  RareGen is a limited liability company that is organized under Delaware law. All of

  its members are residents in Virginia and North Carolina, and it maintains its

  principal place of business at 200 Garrett Street, Suite R, Charlottesville, Virginia.

        11.    Defendant United Therapeutics is a biotechnology company that

  markets and sells four commercial therapies in the United States to treat PAH:

  Remodulin® (treprostinil injection); Tyvaso® (treprostinil inhalation solution);

  Orenitram® (treprostinil extended-release tablets); and Adcirca® (tadalafil tablets).

  United Therapeutics is incorporated under Delaware law, and its principal executive


                                             3
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 5 of 36 PageID: 10102




  offices are located at 1040 Spring Street, Silver Spring, Maryland.

        12.    Defendant Smiths is a leading global manufacturer of specialty medical

  devices. Smiths is incorporated under Delaware law, and its worldwide headquarters

  are located at 6000 Nathan Lane North, Minneapolis, Minnesota.

                            JURISDICTION AND VENUE

        13.    This Court has original jurisdiction over Plaintiffs’ federal antitrust

  claims pursuant to 28 U.S.C. § 1331. Plaintiffs bring those claims under Sections 4

  and 16 of the Clayton Act (15 U.S.C. §§ 15 and 26), to obtain redress for the harm

  caused by Defendants’ violations of Sections 1 and 2 of the Sherman Act (15 U.S.C.

  §§ 1, 2).

        14.    This Court also has original jurisdiction over Plaintiffs’ federal antitrust

  claims under 28 U.S.C. § 1337.

        15.    This Court has original jurisdiction over Plaintiffs’ state law claims

  pursuant to 28 U.S.C. § 1332. The matter in controversy exceeds $75,000, exclusive

  of interest and costs, and there is complete diversity of citizenship between Plaintiffs

  and Defendants.

        16.    This Court also has supplemental jurisdiction over Plaintiffs’ state law

  claims pursuant to 28 U.S.C. § 1367(a). This Court has original jurisdiction over

  Plaintiffs’ federal antitrust claims, and Plaintiffs’ state law claims arise from the

  same case or controversy underlying Plaintiffs’ federal antitrust claims.


                                             4
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 6 of 36 PageID: 10103




        17.    Venue is proper in this District pursuant to 15 U.S.C. § 22 because both

  Defendants conduct business within this District. Venue also is proper in this

  District under 28 U.S.C. § 1391 because a substantial part of the events or omissions

  giving rise to Plaintiffs’ claims occurred within this judicial district.

        18.    Venue and jurisdiction are also proper in this Court for Sandoz’

  contract-based claim because Sandoz and United Therapeutics agreed that this

  District would have exclusive jurisdiction over any dispute arising out of or relating

  to their 2015 Settlement Agreement.

   BEFORE GENERIC COMPETITION THERE WERE NO RESTRICTIONS
              ON THE SALE OR USE OF CARTRIDGES

        19.    The most common symptoms of PAH are shortness of breath, chest

  pain, exhaustion, dizziness or fainting, and heart palpitations. The New York Heart

  Association has created four functional classes for evaluating heart failure, and those

  classes are often used to classify the severity of a PAH patient’s symptoms. Class I

  patients have no observable symptoms. Class II patients experience symptoms when

  active. Class III patients experience symptoms at rest. And Class IV patients are

  severely affected by PAH at all times.

        20.    Doctors typically prescribe treprostinil injections for Class III and Class

  IV patients with acute PAH symptoms. According to United Therapeutics’ CEO,

  for those patients it is “necessary to keep a continuous level of our key molecule,

  treprostinil, flushing through their pulmonary arteries 24/7.               And the only

                                              5
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 7 of 36 PageID: 10104




  demonstrated way to achieve this continuously with an absolutely constant level of

  treprostinil levels is through a parenteral delivery system.”

        21.    Remodulin® is a parenterally administered (injected) form of

  treprostinil. It is administered in one of two ways: (1) under a patient’s skin

  (subcutaneous injection); or (2) directly into a patient’s veins (intravenous injection).

  United Therapeutics estimates that more than half of the patients being treated for

  PAH with Remodulin® are receiving Remodulin® through subcutaneous injections,

  and subcutaneous injection is the preferred method of administration for new

  patients. The remaining patients receive intravenous Remodulin® injections.

        22.    Currently, PAH patients who are prescribed subcutaneous treprostinil

  injections receive their Remodulin® injections only through the CADD-MS 3 pump,

  which is manufactured exclusively by Defendant Smiths. The CADD-MS 3 pump

  is approximately the size of a cell phone. It maintains a steady flow of medication

  into the patient’s body and remains constantly in use, 24 hours a day, seven days a

  week. Out of medical necessity, every few days a patient must replace his or her

  CADD-MS 3 pump’s cartridge, which contains the patient’s prescribed treprostinil

  dosage.




                                             6
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 8 of 36 PageID: 10105




                             CADD-MS 3 Pump and Cartridge

        23.    There are no other medical devices that are currently being used to

  administer subcutaneous treprostinil injections in the United States.

        24.    PAH patient options are further limited because treprostinil requires a

  physician’s prescription, and those prescriptions can only be filled by one of two

  specialty pharmacies: Accredo Health Group, Inc. (“Accredo”) and CVS Specialty

  Pharmacy (“CVS Specialty”). Accredo and CVS Specialty provide PAH patients

  with the specialized equipment, training, and support services they need to receive

  parenterally administered PAH treatments.

        25.    The U.S. Food and Drug Administration (“FDA”) first approved

  Remodulin® for subcutaneous injections in the United States in 2002.

        26.    Prior to the launch of Plaintiffs’ generic version of injected treprostinil

  on March 25, 2019, there was no generic alternative to Remodulin® in the market.

                                             7
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 9 of 36 PageID: 10106




        27.    On information and belief, at no time prior to December 2018 did

  Defendants ever restrict the sale or use of cartridges by mandating that they could

  only be used to administer Remodulin® treatments.

              STATUTORY AND REGULATORY BACKGROUND

        28.    Before marketing a new drug in the United States, a manufacturer must

  obtain FDA approval for its new drug application (“NDA”). Once approved, new

  drugs generally are called “brand-name” drugs because they are marketed under a

  trade name or trademark for the drug rather than the chemical name of the drug’s

  active ingredient.

        29.    Among other things, an NDA must contain technical data on the

  composition of the drug, including its active ingredient, the means for its

  manufacture, and a statement of its proposed uses. The FDA approves a new drug

  only if it determines, based on evidence submitted by the manufacturer, that the drug

  is safe and effective for its proposed use(s).

        30.    Congress enacted the Drug Price Competition & Patent Term

  Restoration Act, which is commonly known as the Hatch-Waxman Act, to increase

  the availability of low-cost generic drugs by expediting the FDA approval process

  for generic drugs.    To preserve incentives for manufacturers to invest in the

  development of new drugs, the Hatch-Waxman Act also provides that brand-name

  manufacturers may be entitled to exclusivity for new drugs for a prescribed period


                                             8
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 10 of 36 PageID: 10107




   of time and they are given the ability to apply, under certain circumstances, to extend

   the patent protection for their drugs by up to an additional five years.

         31.    A generic drug contains the same active ingredient as the brand-name

   drug but typically sells at a lower price than the brand-name drug. As a result,

   generic drugs are frequently prescribed as a substitute for brand-name drugs in an

   effort to control healthcare costs, and they represent an increasing portion of the

   medicines used in the United States. The Generic Pharmaceutical Association (now

   known as the Association for Accessible Medicines) estimates that from 2001

   through 2010, the nation’s healthcare system saved $931 billion from the use of

   generic drugs. Achieving cost savings through generic substitution is critical for

   expensive, life-saving treatments like Remodulin®.

         32.    The introduction of a generic drug as an alternative to a brand-name

   drug typically results in a dramatic reduction in the brand-name drug’s market share,

   and the rate of reduction is particularly dramatic in the first six months.

         33.    Before marketing a generic drug in the United States, a manufacturer

   must obtain FDA approval for an Abbreviated New Drug Application (“ANDA”).

   To obtain FDA approval, an ANDA applicant must show that its generic drug is as

   safe and effective as the approved brand-name drug.

         34.    Under the Hatch-Waxman Act, manufacturers of brand-name drugs are

   required to identify the list of patents that correspond to each approved brand-name


                                              9
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 11 of 36 PageID: 10108




   drug, and that list of patents is published by the FDA in what is commonly known

   as the “Orange Book.”

         35.    As an incentive for generic drug manufacturers to challenge invalid or

   unenforceable patents corresponding to brand-name drugs, the Hatch-Waxman Act

   awards 180 days of marketing exclusivity to the generic applicant that is first to file

   an ANDA (or amended ANDA) with the proper certification. The applicant that

   receives this marketing exclusivity is known as the “first filer.”

                       UNITED THERAPEUTICS’ PLAN TO
                      “MAKE GENERIC BARBARIC” FAILED

         36.    In 2011, Sandoz submitted an ANDA to the FDA, requesting

   permission to market a generic version of treprostinil for use in both subcutaneous

   and intravenous injections. Sandoz was the “first filer” for generic treprostinil

   injections

         37.    In its ANDA, Sandoz certified that United Therapeutics’ patents related

   to Remodulin® were invalid or would not otherwise be infringed by its generic

   version of treprostinil.

         38.    United Therapeutics immediately sued Sandoz in this Court, claiming

   its patents were infringed by the generic treprostinil formulation developed by

   Sandoz.




                                             10
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 12 of 36 PageID: 10109




         39.    The parties settled their patent litigation on September 29, 2015. Under

   the terms of the Settlement Agreement, Sandoz was permitted to start marketing its

   generic treprostinil alternative in June 2018.

         40.    Along with Sandoz’ bargained-for right to launch no later than June

   2018, United Therapeutics promised in the Settlement Agreement “[n]ot to take any

   action directly or indirectly to prevent, delay, limit, or otherwise restrict the launch,

   manufacture, use, sale, offer for sale, importation or distribution of” Sandoz’ generic

   treprostinil. United Therapeutics also agreed not to “interfere with Sandoz’s efforts

   to launch” its generic alternative to Remodulin®.

         41.    The FDA approved the Sandoz ANDA for generic treprostinil in

   November 2017, for both subcutaneous and intravenous injections.

         42.    Following United Therapeutics’ patent settlement with Sandoz in 2015,

   Sandoz posed a competitive threat to Remodulin®. United Therapeutics began

   telling its investors that it expected “a risk of generic Remodulin erosion in the

   second half of 2018,” but reassured investors that it had plans to take “a couple of

   steps to ameliorate that.” Specifically, it planned to “make generic barbaric” by

   developing new, proprietary methods of administering Remodulin® injections and

   pushing patients and specialty pharmacies to adopt them. According to United

   Therapeutics’ CEO, “that little mantra reminds us that our job is to advance the state

   of patient care so rapidly that generic technologies and generic drugs delivered to


                                              11
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 13 of 36 PageID: 10110




   old devices will seem barbaric.”

         43.    As part of this strategy, United Therapeutics partnered with Medtronic

   plc to develop an implantable pump, which it has dubbed the “RemoSynch” pump

   or Implantable System for Remodulin®, to serve as an alternative to intravenous

   injections. Unlike the external pumps traditionally used for intravenous treatments,

   the Medtronic pump would be surgically implanted into the patient’s body.

   According to United Therapeutics’ CEO, that pump would “greatly diminish the

   opportunity for generic penetration” because patients would prefer an implantable

   pump, which only needed to be refreshed every few months, to an external pump

   that needed to be refreshed every few days. And United Therapeutics obtained a

   commitment from Medtronic that the new pump would only be offered “with

   branded treprostinil, in other words Remodulin included in it.”

         44.    United Therapeutics initially planned for the new, implantable pump to

   be launched in 2017, well before Sandoz could sell its generic treprostinil injections

   under the terms of the patent settlement. On April 3, 2017, however, United

   Therapeutics announced that it would not obtain FDA approval in time to launch its

   pump in 2017. Without a new pump on the market before Sandoz could begin selling

   its generic alternative to Remodulin®, United Therapeutics faced the prospect of

   head-to-head competition with a cheaper, generic alternative for patients receiving

   intravenous injections. The RemoSynch pump was finally approved by the FDA in


                                            12
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 14 of 36 PageID: 10111




   July 2018 (four years after the parties submitted their application), but it cannot be

   used with Remodulin® until Medtronic satisfies certain conditions established by the

   FDA, which have not yet been satisfied.

         45.    For the subcutaneous segment of the market, United Therapeutics

   implemented the same strategy by partnering with DEKA Research and

   Development Corporation (“DEKA”) to develop a disposable Remodulin ® pump,

   which it called the RemUnity pump.             United Therapeutics intended for the

   RemUnity pump to replace the CADD-MS 3 pump that patients use for

   subcutaneous treatments. Yet again, United Therapeutics planned to rely on an

   exclusivity strategy to gain a leg up on generic competition with this new pump. As

   United Therapeutics’ CEO explained, “[p]er [United Therapeutics’] agreement with

   DEKA, only branded Remodulin can be used in this pump.”

         46.    DEKA and United Therapeutics filed for FDA approval of the

   RemUnity pump in February 2018. The RemUnity pump, however, is still not

   available for use by patients today.

         47.    United Therapeutics has also announced a number of other projects for

   the development of pumps for subcutaneous administration of treprostinil that are in

   earlier stages of development, including the RemoLife infusion system that is being

   developed by Smiths and the Trevyent pump system that was acquired by United

   Therapeutics when it purchased SteadyMed Ltd. in August 2018. On information


                                             13
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 15 of 36 PageID: 10112




   and belief, these new pumps will be subject to the same restrictions as the other

   pumps under development, i.e., they will only be used with Remodulin®.

               DEFENDANTS PROHIBIT PATIENTS FROM GAINING
                    ACCESS TO GENERIC TREPROSTINIL

         48.    In August 2018, Sandoz and RareGen agreed to jointly market and sell

   generic treprostinil for subcutaneous and intravenous injections.         Under that

   agreement, RareGen has the exclusive right to encourage the appropriate use of

   generic treprostinil injections, including by using Sandoz trademarks and copyrights.

   RareGen is responsible for establishing sales representatives and educating and

   supporting physicians, nurse practitioners, physician assistants, and other medical

   professionals with prescribing authority with respect to the benefits of generic

   treprostinil injections. Sandoz is responsible for maintaining a sufficient supply of

   generic treprostinil.

         49.    By late 2018, Sandoz and RareGen were preparing to commercially

   launch generic treprostinil for both subcutaneous and intravenous treatments. But

   with its new pumps awaiting FDA approval, United Therapeutics still had not come

   up with a way to effectively stifle competition with Plaintiffs’ generic alternative in

   the subcutaneous segment of the market. So it turned its attention to the existing

   cartridges used to administer subcutaneous treprostinil injections and sought to

   control those devices to avoid having to compete at all. In conjunction with Smiths,

   United Therapeutics completely blocked potential generic competitors from

                                             14
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 16 of 36 PageID: 10113




   delivering treprostinil to patients receiving subcutaneous injections.

         50.    In December 2018, Smiths began telling specialty pharmacies that it

   would not sell CADD-MS 3 cartridges for use with generic treprostinil injections.

   Smiths told Accredo and CVS Specialty that any additional cartridges they obtained

   could only be used with Remodulin®, and, on information and belief, Smiths also

   threatened to stop selling cartridges to Accredo and CVS Specialty if they dispensed

   cartridges to administer generic treprostinil injections.

         51.    Later, when Sandoz and RareGen sought to order CADD-MS 3

   cartridges from Smiths’ distributors, Defendants blocked those orders as well, and

   told the distributors that they could only sell the cartridges to Accredo and CVS

   Specialty for use with Remodulin®.

         52.    In furtherance of Defendants’ anticompetitive scheme, Smiths sold all

   of its remaining cartridges and the resin necessary to manufacture the cartridges to

   United Therapeutics under a secret agreement.

         53.    Defendants have cornered the market. They have enough cartridges

   and resin to supply the entire market—for subcutaneous injections of Remodulin®

   and for generic treprostinil. That entire supply, however, is now dedicated to

   Remodulin®. The impact of Defendants’ arrangement is clear: it blocks generic

   entry and maintains high prices for Remodulin®. Specialty pharmacies already own

   sufficient pumps to administer generic treprostinil treatments, but because of


                                             15
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 17 of 36 PageID: 10114




   Defendants’ restrictions they—and more importantly, patients—cannot obtain

   cartridges to use with generic treprostinil. As a result, United Therapeutics has

   maintained its monopoly over a large segment of the market that it does not deserve

   and has not earned.

         54.   The existence of this secret arrangement between United Therapeutics

   and Smiths was recently confirmed in United Therapeutics’ 10-K filing for its 2018

   fiscal year, where United Therapeutics stated:

         Smiths Medical manufactures the pumps used by most patients in the United
         States to administer Remodulin, including the Smiths CADD® MS-3 pump
         used to deliver subcutaneous Remodulin. In 2015, Smiths Medical notified
         us that it was planning to discontinue the manufacture of the CADD MS-3
         pumps and associated cartridges. We entered into an agreement with Smiths
         Medical to fund the manufacture of a further supply of CADD MS-3 pumps
         and cartridges for use with branded Remodulin only. We anticipate this
         supply will be sufficient to ensure continued support of subcutaneous
         Remodulin for several years, and are working with Smiths Medical to develop
         a next-generation infusion system called RemoLife prior to the exhaustion of
         the available CADD MS-3 supply.

         55.   As a result of Defendants’ anticompetitive conduct, and because United

   Therapeutics broke its contractual promise not to interfere with Sandoz’ launch of

   generic treprostinil, Sandoz and RareGen are unable to sell their cheaper, generic

   alternative to Remodulin® for use in subcutaneous treatments. For patients receiving

   subcutaneous injections, Remodulin® is their only option.

                         RELEVANT PRODUCT MARKETS

         56.   Three classes of drugs have been approved by the FDA to treat PAH.


                                           16
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 18 of 36 PageID: 10115




   They    are     called:   (1)   Endothelin     Receptor     Antagonists     (“ERAs”);

   (2) Phospodiesterase Type 5 inhibitors (“PDE-5s”), and (3) Prostacyclins.

          57.    The active ingredient in Remodulin® is treprostinil, which is a synthetic

   form of prostacyclin.

          58.    The treatment program used by a PAH patient (i.e., the drug and

   delivery mechanism) is based on the severity of the patient’s symptoms and the

   treating physician’s judgment. The selection of one drug class over another, or of a

   particular administration method, is not based on the underlying price of the

   treatments. Thus, a small, but significant, and non-transitory increase in the price of

   one class of drugs would not cause treating physicians and patients to substitute in

   significant numbers to a different class of drugs; and a small, but significant, and

   non-transitory increase in the price of one administration method would not cause

   treating physicians and patients to substitute in significant numbers to a different

   administration method.

          59.    ERA and PDE-5 treatments are not reasonable substitutes for

   prostacyclin treatments because they are indicated for less severe forms of PAH. As

   a patient’s symptoms become worse, they will typically progress to prostacyclin

   treatments. As United Therapeutics’ CEO has explained:

          There are the PDE-5 inhibitors of which the two brand names that are most
          well-known, Viagra and Cialis, are of that category. And those drugs have
          been rebranded to be used in pulmonary hypertension. You have to take them
          every day for the rest of your life.
                                             17
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 19 of 36 PageID: 10116




         And they are able to effectuate some dilation in those distal pulmonary arteries
         and help patients for a while. But almost every patient disease ends up
         progressing through the benefits given by the PDE-5 inhibitors.

         So, I will also mention that PD[E]-5 inhibitors are the least expensive drugs
         for treating this disease and are generally the first line therapy provided to the
         patient. Once their disease progresses through these PDE-5 inhibitors, the
         patient[s] next have a line of drugs called endothelium receptor antagonists,
         or ERAs for short. . . .

         They help the group one pulmonary arterial hypertension patient for a while.
         But as with the PDE-5s, the patient disease progresses through the benefits of
         the ERAs. And on average the patients will stay on an ERA for something
         like one to two years before their disease has progressed and they need yet a
         stronger medicine.

         And then at the end of the – at the end of this progression is a third class of
         medicines of what are called the prostacyclin class. . . .

         60.    Within the class of prostacyclin-based PAH treatments, there are at

   least two relevant antitrust product markets that are affected by Defendants’

   unlawful conduct: (1) the market for subcutaneously injected treprostinil; and (2) the

   market for injected prostacyclins.

         Subcutaneously Injected Treprostinil

         61.    Prostacyclin-based therapies administered by injection are highly

   differentiated. At one end of the spectrum are treatments based on epoprostenol

   (which include the brand-name drugs Flolan® and Veletri®) and at the other end of

   the spectrum are treatments based on treprostinil (such as Remodulin®). There are

   significant differences between the two sets of medications that make one of them,


                                             18
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 20 of 36 PageID: 10117




   or the other, the best alternative for a particular patient that needs to receive

   prostacyclin injections.

         62.    As United Therapeutics explained in its latest 10-K filing with the SEC:

         Remodulin is stable at room temperature, so it does not need to be cooled
         during infusion and patients do not need to use cooling packs or refrigeration
         to keep it stable. Treprostinil is highly soluble and highly potent, which
         enables us to manufacture Remodulin in concentrated solutions. This allows
         therapeutic concentrations of Remodulin to be delivered at very low flow rates
         via miniaturized infusion pumps for both subcutaneous and intravenous
         infusion. Remodulin can be continuously infused for up to 48 hours
         intravenously or 72 hours subcutaneously before refilling the external infusion
         pump. This profile contrasts favorably with the other continuously infused
         prostacyclin therapies in the market—Flolan®, Veletri® and generic
         epoprostenol.

         Flolan and generic epoprostenol are not stable at room temperature (and
         therefore require refrigeration or the use of cooling packs), but Veletri may be
         stable at room temperature depending on its concentration. Flolan, generic
         epoprostenol, and Veletri have shorter half-lives than Remodulin, requiring
         mixing prior to pump refills. None of these competitive products may be
         administered via subcutaneous infusion, and therefore may only be delivered
         intravenously.

         63.    Because of the substantial differences between injected treprostinil

   treatments and those based on epoprostenol, treprostinil is the only PAH treatment

   that can be administered through subcutaneous injections in the United States today.

         64.    There are approximately 2,000 patients in the United States who are

   currently being treated for PAH with subcutaneous Remodulin® injections. Those

   patients have been prescribed Remodulin® by their treating physicians and their

   treatment program relies on subcutaneous injections using the CADD-MS 3 pump.


                                            19
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 21 of 36 PageID: 10118




   Those patients will not switch to other PAH treatments in response to a small, but

   significant, and non-transitory increase in the price of subcutaneously injected

   treprostinil.

          65.      Subcutaneously injected treprostinil therefore constitutes a relevant

   antitrust product market.

          Injected Prostacyclins

          66.      Prostacyclin-based treatments for PAH can be administered through

   (1) inhaled treatments, such as inhaled treprostinil (including the branded drug

   Tyvaso®, which is sold by United Therapeutics); (2) oral treatments, such as

   treprostinil in tablet form (including the branded drug Orenitram ®, also sold by

   United Therapeutics); or (3) injected treatments (such as Remodulin®).

          67.      Inhaled and oral prostacyclin treatments are not reasonable substitutes

   for injected prostacyclin treatments.

          68.      As United Therapeutics’ CEO has explained, whether patients “go onto

   Orenitram first and then Tyvaso, or Tyvaso first and then Remodulin, or straight to

   Remodulin” is “simply a consequence of their doctor’s judgment as to how much

   prostacyclin they require and in what form.”

          69.      If a patient is diagnosed with PAH before their symptoms become

   severe, they typically will start a treatment program based on oral prostacyclins, and




                                              20
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 22 of 36 PageID: 10119




   progress over time to other forms of treatment as their symptoms change. Again,

   United Therapeutics’ CEO explained:

         [T]here is an entire family of the most potent treatments for pulmonary
         hypertension across the cyclin family that you can start with orally. As the
         patient’s disease progresses, you can move to an inhaled therapy for them,
         which is less invasive . . . than parenteral, but still getting the medicine more
         directly to where it's needed in the distal portions of the pulmonary vascular
         bed via Tyvaso. And then finally, if the patients and disease continues to
         progress, which unfortunately the vast majority [do], the kind of drugs you
         can transition the patient on to parenteral, Remodulin, either subcutaneous or
         intravenous.

         70.    According to United Therapeutics’ CEO, Remodulin® “is the medicine

   that physicians reach for when patients are struggling with managing their

   pulmonary hypertension due to the oral treatments not being able to halt the

   progression of the disease.”

         71.    For all these reasons, patients who have been prescribed injected

   prostacyclin treatments will not switch to other prostacyclin treatments in response

   to a small, but significant, and non-transitory increase in the price of injected

   prostacyclin.

         72.    Injected prostacyclins therefore constitute a relevant antitrust product

   market.

                       RELEVANT GEOGRAPHIC MARKET

         73.    The relevant geographic market is no larger than the United States. Due

   to FDA regulations and the importance of this life-preserving treatment, a small, but


                                            21
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 23 of 36 PageID: 10120




   significant, and non-transitory increase in the price of subcutaneously injected

   treprostinil or injected prostacyclins would not cause treating physicians and patients

   to substitute in significant numbers to other treatments that are not available in the

   United States.

                                   MARKET SHARES

         74.    Before the entry of generic competition, United Therapeutics sold

   100% of the treprostinil administered through subcutaneous injections in the United

   States, and as a result of the restrictions related to the CADD-MS 3 cartridges,

   United Therapeutics continues to sell 100% of the treprostinil administered through

   subcutaneous injections in the United States.

         75.    The market for injected prostacyclins is highly concentrated in the

   United States, with United Therapeutics holding a share of the market in excess of

   70%. In 2016, for example, United Therapeutics estimated that it “own[ed] about

   82% share in the parenteral market.” And as of June 2018, United Therapeutics

   boasted “Remodulin is the most prescribed continuous pump therapy for WHO

   Group 1 pulmonary arterial hypertension (PAH). Seven out of 10 patients on

   continuous therapy are prescribed Remodulin.” “WHO Group 1” refers to PAH

   caused by arteries in the lungs becoming narrowed, thickened or stiff, which is the

   type of PAH treated by injected prostacyclins like Remodulin®.




                                             22
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 24 of 36 PageID: 10121




                               BARRIERS TO ENTRY

         76.   Barriers to entry into the relevant antitrust markets are high. In the

   United States, prescription drugs cannot be marketed and sold without FDA

   approval.   Patients in the United States cannot be treated with prescription

   medications that have not been approved by the FDA. Obtaining FDA approval for

   new injected prostacyclin treatments is difficult and expensive. There are currently

   only five forms of injected prostacyclins that have been approved by the FDA

   (Remodulin®, Flolan®, Veletri®, generic epoprostenol and generic treprostinil).

         77.   Even with FDA approval to start marketing generic treprostinil, no firm

   can sell their generic alternative to Remodulin® to treat patients who are being

   treated with subcutaneous injections.     Defendants’ unlawful restrictions have

   entirely foreclosed that segment of the market.

           ANTICOMPETITIVE EFFECTS AND ANTITRUST INJURY

         78.   There are approximately 2,000 patients in the United States that are

   currently being treated for PAH with subcutaneous Remodulin® injections. Those

   patients have been prescribed Remodulin® by their treating physicians and their

   treatment program relies on subcutaneous injections using the CADD-MS 3 pump.

   Today, none of those patients can use generic treprostinil as an alternative to

   Remodulin® for subcutaneous injections because of Defendants’ anticompetitive

   conduct.


                                            23
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 25 of 36 PageID: 10122




         79.    Plaintiffs’ generic treprostinil is being offered at a substantial discount

   to Remodulin®. Thus, as a result of Defendants’ anticompetitive conduct, patients

   are being deprived of a lower-cost, generic form of treprostinil that can be

   administered subcutaneously.

         80.    Defendants have impaired competition from Sandoz and RareGen by

   artificially restricting the number of alternatives for subcutaneous treprostinil

   injections, which has allowed United Therapeutics to maintain high prices for

   Remodulin®. Competition has therefore been harmed and the injuries sustained by

   Sandoz and RareGen are of the type the antitrust laws were meant to prevent; they

   flow from the harm to competition caused by Defendants’ unlawful conduct.

                                  CAUSES OF ACTION

                 COUNT 1: RESTRAINT OF TRADE (15 U.S.C. § 1)

         81.    Sandoz and RareGen incorporate by reference the foregoing paragraphs

   of this Complaint as if fully set forth herein.

         82.    Defendants entered into contracts, combinations in the form of trust or

   otherwise, or conspiracies, in restraint of trade or commerce among the several

   States. Those contracts, combinations, or conspiracies are unreasonable restraints

   of trade. The relevant contracts, combinations, or conspiracies include at least:

   (1) the multi-year exclusive agreement between United Therapeutics and Smiths

   whereby Smiths will exclusively service United Therapeutics’ Remodulin®


                                              24
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 26 of 36 PageID: 10123




   customers; (2) Smiths’ agreement to sell all remaining resin used to make the

   CADD-MS 3 cartridges to United Therapeutics in order to prevent competitors from

   manufacturing their own cartridges for subcutaneous administration of treprostinil;

   and (3) Defendants’ agreements requiring that CADD-MS 3 cartridges only be used

   with Remodulin®, thereby prohibiting cartridges from being used to administer

   generic treprostinil injections.

         83.    Defendants’ conduct has no legitimate business purpose or

   pro-competitive effect.

         84.    Defendants’ conduct has had a substantial effect on interstate

   commerce.

         85.    Sandoz and RareGen were injured in their business or property as a

   result of Defendants’ anticompetitive conduct and they have suffered and will suffer

   injury of the type that the antitrust laws were intended to prevent.

                   COUNT 2: MONOPOLIZATION (15 U.S.C. § 2)

         86.    Plaintiffs incorporate by reference the foregoing paragraphs of this

   Complaint as if fully set forth herein.

         87.    Defendants have monopolized or combined or conspired to monopolize

   the trade or commerce among the several States. The trade or commerce that

   Defendants have monopolized or conspired to monopolize includes the markets for

   injected prostacyclins and/or subcutaneously injected treprostinil.    Defendants’


                                             25
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 27 of 36 PageID: 10124




   conduct has excluded competition from Sandoz and RareGen in those relevant

   markets, where they hold market shares in excess of 70%. Defendants’ exclusionary

   acts include, inter alia, the following: (1) the multi-year exclusive agreement

   between United Therapeutics and Smiths whereby Smiths will exclusively service

   United Therapeutics’ Remodulin® customers; (2) Smiths’ agreement to sell all

   remaining resin used to make the CADD-MS 3 cartridges to United Therapeutics in

   order to prevent competitors from manufacturing their own cartridges for

   subcutaneous administration of treprostinil; and (3) Defendants’ agreements

   requiring that CADD-MS 3 cartridges only be used with Remodulin®, thereby

   prohibiting cartridges from being used to administer generic treprostinil injections.

         88.    Defendants’ conduct has no legitimate business purpose or

   pro-competitive effect.

         89.    Defendants’ conduct has had a substantial effect on interstate

   commerce.

         90.    Sandoz and RareGen were injured in their business or property as a

   result of Defendants’ anticompetitive conduct and they have suffered and will suffer

   injury of the type that the antitrust laws were intended to prevent.

           COUNT 3: RESTRAINT OF TRADE (N.J. Stat. Ann. § 56:9-3)

         91.    Sandoz and RareGen incorporate by reference the foregoing paragraphs




                                             26
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 28 of 36 PageID: 10125




   of this Complaint as if fully set forth herein.

         92.     Defendants entered into contracts, combinations in the form of trust or

   otherwise, or conspiracies, in restraint of trade or commerce in New Jersey. Those

   contracts, combinations, or conspiracies are unreasonable restraints of trade. The

   relevant contracts, combinations, or conspiracies include at least: (1) the multi-year

   exclusive agreement between United Therapeutics and Smiths whereby Smiths will

   exclusively     service     United      Therapeutics’     Remodulin®      customers;

   (2) Smiths’ agreement to sell all remaining resin used to make the CADD-MS 3

   cartridges to United Therapeutics in order to prevent competitors from

   manufacturing their own cartridges for subcutaneous administration of treprostinil;

   and (3) Defendants’ agreements requiring that CADD-MS 3 cartridges only be used

   with Remodulin®, thereby prohibiting cartridges from being used to administer

   generic treprostinil injections.

         93.     Defendants’ conduct has no legitimate business purpose or

   pro-competitive effect.

         94.     Sandoz and RareGen were injured in their business or property as a

   result of Defendants’ anticompetitive conduct and they have suffered and will suffer

   injury of the type that the antitrust laws were intended to prevent.




                                              27
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 29 of 36 PageID: 10126




            COUNT 4: RESTRAINT OF TRADE (N.C. Gen. Stat. § 75-1)

         95.     Sandoz and RareGen incorporate by reference the foregoing paragraphs

   of this Complaint as if fully set forth herein.

         96.     Defendants entered into contracts, combinations in the form of trust or

   otherwise, or conspiracies, in restraint of trade or commerce in North Carolina.

   Those contracts, combinations, or conspiracies are unreasonable restraints of trade.

   The relevant contracts, combinations, or conspiracies include at least: (1) the multi-

   year exclusive agreement between United Therapeutics and Smiths whereby Smiths

   will exclusively service United Therapeutics’ Remodulin® customers; (2) Smiths’

   agreement to sell all remaining resin used to make the CADD-MS 3 cartridges to

   United Therapeutics in order to prevent competitors from manufacturing their own

   cartridges for subcutaneous administration of treprostinil; and (3) Defendants’

   agreements requiring that CADD-MS 3 cartridges only be used with Remodulin®,

   thereby prohibiting cartridges from being used to administer generic treprostinil

   injections.

         97.     Defendants’ conduct has no legitimate business purpose or

   pro-competitive effect.

         98.     Sandoz and RareGen were injured in their business or property as a

   result of Defendants’ anticompetitive conduct and they have suffered and will suffer

   injury of the type that the antitrust laws were intended to prevent.


                                              28
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 30 of 36 PageID: 10127




        COUNT 5: UNFAIR TRADE PRACTICES (N.C. Gen. Stat. § 75-1.1)

         99.    Plaintiffs incorporate by reference the foregoing paragraphs of this

   Complaint as if fully set forth herein.

         100. By their conduct, Defendants have engaged in an unfair act or practice.

   Defendants’ conduct offends established public policy and it is immoral, unethical,

   oppressive, unscrupulous, or substantially injurious to consumers.

         101. Defendants’ conduct was in or had an effect on commerce.

         102. Sandoz and RareGen were injured in their business or property as a

   result of Defendants’ conduct.

        COUNT 6: TORTIOUS INTERFERENCE WITH PROSPECTIVE
                      ECONOMIC ADVANTAGE

         103. Plaintiffs incorporate by reference the foregoing paragraphs of this

   Complaint as if fully set forth herein.

         104. Plaintiffs sell and distribute generic injected treprostinil to Accredo and

   CVS Specialty. They have been marketing generic injected treprostinil to Accredo

   and CVS to be used in both intravenous and subcutaneous PAH treatments.

         105. Defendants have intentionally interfered with those business

   relationships by prohibiting Accredo and CVS from administering generic

   treprostinil through subcutaneous injections with cartridges manufactured for use in

   the CADD-MS 3 pump. There is no excuse or justification for those restrictions.



                                             29
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 31 of 36 PageID: 10128




         106. As a result of Defendants’ intentional interference, Plaintiffs have not

   been able to sell generic treprostinil to Accredo and CVS for subcutaneous

   treatments. Absent Defendants’ wrongful conduct, there is a reasonable likelihood

   that they would have been able to sell generic treprostinil for subcutaneous

   treatments.   Plaintiffs therefore have been damaged by Defendants’ wrongful

   conduct.

                        COUNT 7: BREACH OF CONTRACT
                   (brought by Sandoz against United Therapeutics)

         107. Sandoz incorporates by reference the foregoing paragraphs of this

   Complaint as if fully set forth herein.

         108. Sandoz’ 2011 ANDA sought approval from the FDA to market a

   generic version of Remodulin® before the expiration of certain United Therapeutics

   patents. The ANDA submission included a so-called Paragraph IV certification

   (under 21 U.S.C. § 355(j)(2)(A)(vii)(IV)) that those patents were invalid and/or

   would not be infringed by the manufacture, use, or sale of generic treprostinil

   injection.

         109. United Therapeutics responded by filing two lawsuits against Sandoz

   in this Court. United Therapeutics claimed that Sandoz had infringed two patents

   and that Sandoz should be prevented from entering the market and selling generic

   treprostinil until the patents expired. Sandoz brought counterclaims for a declaratory

   judgment of invalidity and non-infringement with respect to those patents.
                                             30
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 32 of 36 PageID: 10129




         110. Following a May 2014 bench trial, Sandoz and United Therapeutics

   each appealed to the United States Court of Appeals for the Federal Circuit. United

   Therapeutics also filed another infringement action against Sandoz on a third patent.

   Sandoz counterclaimed that this patent was also invalid and had not been infringed.

         111. On September 29, 2015, Sandoz and United Therapeutics executed a

   Settlement Agreement. The settlement represented a compromise of disputed patent

   claims and defenses on both sides and resolved all the patent litigation between

   United Therapeutics and Sandoz (including the three lawsuits and the appeals).

         112. Under the Settlement Agreement, United Therapeutics granted Sandoz

   the right and necessary licenses to make generic treprostinil and to market, sell, and

   distribute generic treprostinil by no later than June 26, 2018.

         113. In Section 11.b. of the Settlement Agreement, United Therapeutics

   specifically promised “[n]ot to take any action directly or indirectly to prevent,

   delay, limit, or otherwise restrict the launch, manufacture, use, sale, offer for sale,

   importation or distribution of” Sandoz’ generic treprostinil in the United States.

         114. Section 15.a. of the Settlement Agreement provides that United

   Therapeutics “shall not, and shall not cause any Third Party to initiate or otherwise

   undertake any activity in the Territory, directly or indirectly, against the Sandoz

   ANDA or the Sandoz ANDA product to . . . interfere with Sandoz’s efforts to launch

   the Sandoz ANDA Product” in the United States.


                                             31
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 33 of 36 PageID: 10130




         115. These promises were important to the overall settlement between

   United Therapeutics and Sandoz. They formed a key part of the inducement for

   Sandoz to relinquish the rights and defenses it had asserted in the patent litigation.

         116. Sandoz and United Therapeutics entered into a valid and binding

   contract in the form of the Settlement Agreement.

         117. Sandoz performed its own obligations under the Settlement Agreement.

   As promised, Sandoz coordinated with United Therapeutics to effectuate the

   dismissals needed to resolve the patent litigation. Sandoz also honored its obligations

   not to market generic treprostinil before the agreed effective launch date and not to

   impermissibly challenge the licensed patents’ validity or enforceability.

         118. United Therapeutics breached Section 11 and Section 15 of the

   Settlement Agreement by preventing, delaying, limiting, and restricting the launch,

   use, and sale of Sandoz’ generic treprostinil. Flouting its contractual obligations,

   United Therapeutics interfered with Sandoz’ launch by ensuring that there were

   restrictions on CADD-MS 3 cartridges that prevented the cartridges from being used

   with generic treprostinil and prevented subcutaneous patients from accessing the

   generic alternative.

         119. Starting in late 2018 and leading up to the launch of generic treprostinil,

   United Therapeutics breached the Settlement Agreement by, among other things,

   causing Smiths to threaten to withhold CADD-MS 3 cartridges from Accredo and


                                             32
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 34 of 36 PageID: 10131




   CVS Specialty until the pharmacies acquiesced and agreed to sign contracts

   designed to block Sandoz’ generic treprostinil from competing with branded

   Remodulin®. United Therapeutics also entered into agreements with Smiths,

   Accredo, and CVS Specialty that made United Therapeutics the sole distributor of

   CADD-MS 3 cartridges and prohibited Accredo and CVS Specialty from dispensing

   cartridges with generic treprostinil.

         120. As a result of United Therapeutics’ breaches, Sandoz has been unable

   to sell generic treprostinil to Accredo and CVS for subcutaneous treatments. To date,

   Sandoz has only been able to make its generic treprostinil available for use by

   intravenous patients.

         121. United Therapeutics’ breach of contract has caused and will cause

   Sandoz to suffer damages.

                             DEMAND FOR JURY TRIAL

         122. Sandoz and RareGen hereby demand a jury trial on all of their claims.

                                 PRAYER FOR RELIEF

         123. Sandoz and RareGen respectfully pray for the following relief:

                a.     a judgment finding that Defendants violated 15 U.S.C. § 1;

                b.     a judgment finding that Defendants violated 15 U.S.C. § 2;

                c.     a judgment finding that Defendants violated N.J. Stat. Ann.
                       § 56:9-3;



                                            33
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 35 of 36 PageID: 10132




              d.    a judgment finding that Defendants violated N.C. Gen. Stat.
                    § 75-1;

              e.    a judgment finding that Defendants violated N.C. Gen. Stat.
                    § 75-1.1;

              f.    a judgment finding that Defendants tortiously interfered with
                    Plaintiffs’ relationships with specialty pharmacies and patients;

              g.    a judgment finding that United Therapeutics breached its
                    contract with Sandoz;

              h.    preliminary and permanent injunctive relief;

              i.    compensatory damages, treble damages, costs, and attorneys’
                    fees;

              j.    pre-judgment interest and post-judgment interest to the full
                    extent allowed under the law; and

              k.    any further relief the Court may deem just and proper.



    Dated: March 30, 2020   Respectfully submitted,

                                By: Jenny Kramer
                                ALSTON & BIRD LLP
                                  Jenny Kramer (NJ Bar No. 014372001)
                                      90 Park Avenue 15th Floor
                                      New York, NY 10016
                                      (212) 210-9400 (Phone)
                                      Jenny.Kramer@alston.com
                                  Michael P. Kenny (pro hac vice)
                                  Matthew D. Kent (pro hac vice)
                                  Allison S. Thompson (pro hac vice)
                                  Jonathan D. Parente (pro hac vice)
                                      1201 West Peachtree Street, Suite 4900
                                      Atlanta, GA 30309
                                      (404) 881-7000 (Phone)
                                      Mike.Kenny@alston.com
                                         34
Case 3:19-cv-10170-BRM-LHG Document 178 Filed 03/30/20 Page 36 of 36 PageID: 10133




                                     Matthew.Kent@alston.com
                                     Allison.Thompson@alston.com
                                     Jonathan.Parente@alston.com
                               Attorneys for Plaintiff Sandoz Inc.

                                By: Thomas D. Pease
                               QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                   Thomas D. Pease (NJ Bar No. 055421994)
                                   Peter Calamari (pro hac vice)
                                      51 Madison Avenue, 22nd Floor
                                      New York, NY 10010
                                      (212) 849-7000 (Phone)
                                      thomaspease@quinnemanuel.com
                                      petercalamari@quinnemanuel.com
                                   Ethan C. Glass (pro hac vice)
                                   Michael D. Bonanno (pro hac vice)
                                      1300 I Street NW, Washington, DC 20005
                                      (202) 538-8000 (Phone)
                                      ethanglass@quinnemanuel.com
                                      mikebonanno@quinnemanuel.com
                                Attorneys for Plaintiff RareGen, LLC




                                        35
